DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ditter (U.S. Patent 3,034,586) in view of Nachshon (U.S. Patent Application Publication 2002/0084081). 
Regarding claim 1, Ditter teaches blade assembly for use with a sod cutter, the blade assembly comprising: a first vertical knife (fig. 1, 18); a second vertical knife (20); and a horizontal blade (10) extending between and coupled to an interior surface of both the first vertical knife and the second vertical knife, wherein each of the first vertical knife and the second vertical knife comprises a first beveled edge extending along a first frontward-facing edge from a toe portion to a base portion of each of the first vertical knife and the second vertical knife (edges extending down from points 34 and 36), and further wherein each of the first vertical knife and the second vertical knife comprises a second beveled edge extending along a second frontward-facing edge proximate to a mounting portion of each of the first vertical knife and the second vertical knife (26,28).  Each of the edges of both vertical knives are sharpened; however, it is common to sharpen only one edge, as exemplified by Nachshon (Figure 1).  Further, the present specification denotes that this feature is optional only and that there is no criticality between a sharpened and unsharpened edge (paragraph 32, for example); therefore, this feature provides no patentable distinction.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Ditter in the manner of Nachshon in order to work a particular substrate as desired.
Regarding claim 2, each of the first vertical knife and the second vertical knife are U-shaped (fig 1), and the second frontward-facing edge extends from a valley formed in each of the first vertical knife and the second vertical knife to a terminus of the mounting portion of each of the first vertical knife and the second vertical knife (fig. 1).
Regarding claim 3, the mounting portion of each of the first vertical knife and the second vertical knife is configured to be coupled to a respective vertical mounting arm of the sod cutter (2:32).
Regarding claim 4, the second frontward-facing edge of each of the first vertical knife and the second vertical knife extends at least partially forward of a front edge of each of the respective vertical mounting arms of the sod cutter (fig. 1).
Regarding claim 5, Ditter does not teach a triangular pattern.  Nachshon teaches this hole pattern (7).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used this arrangement in order to suitably connect the blade to a machine.
Regarding claim 6, each of the first forward-facing edge and the second forward-facing edge comprise sharpened edges (fig. 1).
Regarding claim 7, Nachshon teaches the steel materials (paragraph 16, for example).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used any of these options as the material of Ditter in order to obtain a suitably strong and durable blade, as is known in the art.
Regarding claim 14, A blade assembly for use with a sod cutter, the blade assembly comprising: a first side (18); and a second side (20), wherein each of the first side and the second side comprises a forward- most projecting point extending therefrom (34, 36), a first edge extending rearwardly from forward-most projecting point, and a second edge extending rearwardly from the forward-most projecting point (fig. 1), and further wherein at least a portion of both the first edge and the second edge of the first side comprises a beveled surface (26).
15. The blade assembly of claim 14, wherein the first edge extends at a rearward and downward angle from the forward-most projecting point to a base of each of the first and second sides (fig. 1).
Regarding claim 16, an entire length of the first edge comprises a beveled surface (26).
Regarding claim 17, the second edge comprises a top edge portion, a valley portion, and an upwardly-extending portion (fig. 1).
Regarding claim 18, the top edge portion extends at a rearward and downward angle from the forward-most projecting point to the valley portion (fig. 1).
Regarding claim 19, the valley portion and the upwardly- extending portion of the second edge comprise a beveled surface (26).
Regarding claim 20, the upwardly-extending portion extends to a terminus of a mounting location of each of the first and second sides configured for mounting of the first and second sides to a respective mounting arm of the sod cutter (22).
Regarding claim 21, there is a blade extending between and coupled between the first and second sides (10).

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ditter (U.S. Patent 3,034,586) in view of Nachshon (U.S. Patent Application Publication 2002/0084081), as applied above, and further in view of Gennow (U.S. Patent 3,738,431).
Ditter does not teach details of the sod cutter. However, Gennow teaches a frame (13); a power head (23) coupled to the frame; at least one drive wheel (17) operably coupled to the power head; a gear box (81) coupled to the frame and operably coupled to the power head, wherein the gear box is configured to convey high-frequency oscillatory motion on a first vertical mounting arm on a first lateral side of the frame and a second vertical mounting arm on a second lateral side of the frame opposite the first lateral side; and a blade assembly (Fig. 1). it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to use the blade assembly taught by Ditter on the sod cutter machine of Gennow as a known configuration in the art that oscillates a similar blade assembly.
Regarding claim 9, there is a blade depth adjustment mechanism operably coupled to the first vertical mounting arm and the second vertical mounting arm (22).
Regarding claim 10, each of the first vertical knife and the second vertical knife are U-shaped, and the second frontward-facing edge extends from a valley formed in each of the first vertical knife and the second vertical knife to a terminus of the mounting portion of each of the first vertical knife and the second vertical knife (fig. 1).
Regarding claim 11, the second frontward-facing edge of each of the first vertical knife and the second vertical knife extends at least partially forward of a front edge of the respective first vertical mounting arm and the second vertical mounting arm (Fig. 1).	
Regarding claim 12, the mounting portion of each of the first vertical knife and the second vertical knife comprises a three-hole pattern for removably coupling each of the first vertical knife and the second vertical knife to a respective vertical mounting arm of the sod cutter (fig. 1, 22). Ditter as modified does not teach a triangular pattern. However, examiner takes official notice that forming the holes in a triangular pattern for attachment of the arms is an old and well-known configuration in the art. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to make the linear hole pattern of Ditter triangular as a change in shape that does no more than connect arms to a sod cutting machine.
Regarding claim 13, each of the first forward-facing edge and the second forward-facing edge comprise sharpened edges (Fig. 1).

Response to Arguments
Applicant's arguments filed 03 June 2022 have been fully considered but they are moot in view of the new grounds of rejection.  The present specification denotes that there is no patentable distinction with regard to the added claim recitations.  Nachshon, as well as numerous other references of record but not relied upon, have blades with only single sharpened sides.
Nachshon demonstrates that the instances of Official notice were correct.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671